                                                    F!LED
                                                 IN CLERK'S OFFICE
                                             US DISTniCT COURT ED.N.Y.


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                            *      NOV 2 1 2019
                                                                     *
- - - - - - -- - -- - -- -BROO~YN
                           ---    OFFICE

YAIR ISRAEL BABA YOFF,

                        Plaintiff,
                                                                       MEMORANDUM
                        V.                                             AN D ORDER
                                                                       19-CV-5358 (WFK)(RLM)
CITY OF NEW YORK, NEW YORK POLICE
DEPARTMENT, OFFICER JOHN DOE JANE
DOE 84TH PRECINCT 1 through 10 inclusive;
SOLOMIN FACHLAEV,

                        Defendants.
__________________x
WILLIAM F. KUNTZ, II, United States District Judge:

        On September 13, 2019, prose plaintiff Yair Israel Babayoff, commenced this civil rights

action pursuant 42 U.S. C. §§ 1983 and 198"8 alleging a claim of unlawful arrest and detention.

He named as defendants the complaining witness, Solomon Fachlaev, the N YPD, the City of

New York and ten "Doe" police officers and detectives employed by the 84 th Precinct involved

in his September 20 16 arrest.

        On October 11 , 20 19, thi s Court dism issed Plaintiff's§ 1988 claim and hi s§ 1983 claims

against the City of New York, the NYPD and Fachlaev fo r failure to state a claim on which re lief

may be granted. T he Court also granted Plaintiff leave to fi le an amended complaint to name

proper defendant(s) (individual police officers who are responsible for the alleged deprivation of

his constitutional rights) and to give those defendants notice of the claims against them as

required by Fed. R. Civ. P. 8 (a)(2) (a complaint must "contain ... a short and plain statement of

the claim showing that the pleader is entitled to re lief."). T he Order further provided that if

plaintiff was unable to provide the names of the defendants who were personally involved, he
.._   1




          could label them a Doe defendant and, to the best of his ability, describe each individual and the

          role she or he played in the alleged deprivation of plaintiff's rights.

                  On November 7, 2019, Plaintifrs submitted an amended complaint. There are no

          allegations against any individual police officers in the amended complaint. 1 Thus, Plaintifrs

          amended complaint fails to sufficiently allege the personal involvement of any defendants in his

          arrest. "It is well settled in this Circuit that personal involvement of defendants in alleged

          constitutional deprivations is a prerequisite to an award of damages under§ 1983." Farid v.

          Ellen, 593 F.3d 233, 249 (2d Cir. 2010). "A complaint based upon a violation under Section

          1983 that does not allege facts establishing the personal involvement of an individual defendant

          fails as a matter oflaw." Gaines v. Armor Health Care, Inc., No. 12-CV-5663, 2013 WL

          6410311, at *3 (E.D.N.Y. Dec. 9, 2013) (citing Costello v. City ofBurlington, 632 F.3d 41, 48-

          49 (2d Cir. 2011)); Washington v. Kelly, No. 03-CV-4638 (SAS), 2004 WL 830084, at *3




          1       The sole mention of individual police officers is found in the NYPD complaint form that
          plaintiff attaches as an exhibit to his amended complaint. Am. Compl. at 18-20. Plaintiff does not
          make any allegations against the 107th Precinct officers listed therein, nor may the attachment be
          liberally construed as asserting a false arrest claim against them.

                  The NYPD complaint form verifies plaintiffs own allegation that Fachlaev advised the
          NYPD of the alleged assault against him. Am. Compl. at ,r 16. Fachlaev's September 24, 2016
          report to the police provided the NYPD with the probable cause to arrest Plaintiff that defeats
          Plaintifrs false arrest claim. "[P]robable cause to arrest exists when the officers have ... reasonably
          trustworthy information of facts and circumstances that are sufficient to warrant a persqn of
          reasonable caution in the belief that the person to be arrested has committed ... a crime." Weyant
                                                                                                           I

          v. Okst, 01 F.3d 845, 852 (2d Cir. 1996); Singer v. Fulton Cnty. Sheriff, 63 F.3d 110, 11~ (2d
          Cir.1995) ("An arresting officer advised of a crime by a person who claims to be the victim, and
          who has signed a complaint or information charging someone with a crime, has probable cause to
          effect an arrest absent circumstances that raise doubts as to the victim's veracity."); Daniels v. City
          of New York, No. 03 CIV. 0809 (GEL), 2003 WL 22510379, at *4 (S.D.N.Y. Nov. 5, 2003)
          (dismissing false arrest complaint where complaint to police by putative victim of assault proyided
          probable cause to arrest plaintiff).
                                                                                                           1




                                                             2
-

    (S.D.N.Y. Apr. 13, 2004) (dismissing false arrest claim where plaintiff failed to allege that

    defendant "was personally involved in his arrest"). Therefore, the claims against the Doe

    defendants are dismissed for failure to state a claim on which relief may be granted. 28 U.S.¢.

    § l 915(e)(2)(B)(ii).

            To the extent Plaintiff seeks to raise false arrest claims against defendants that have been

    dismissed (the NYPD, the City and defendant Fachlaev),2 those claims are also dismissed for

    failure to state a claim on which relief may be granted as set forth in the Court's October 11, •

    2019 Order and because Plaintiffs own allegations provide probable cause for his arrest.

                                             CONCLUSION

            Plaintiffs amended complaint is dismissed for failure to state a claim on which relief may

    be granted. 28 U.S.C. § l 915(e)(2)(B)(ii). The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)
                                                                                                 !
    that any appeal from this order would not be taken in good faith and therefore in forma pauperis

    status is denied for purpose of an appeal. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




                                                                     s/WFK
    Dated: Brooklyn, New York
           November 20, 2019



    2 The amended   complaint is nearly identical to the complaint. Its fe additions concern plaintiffs
    assertion that the NYPD was without jurisdiction or probable cause o· ·arrest him because the
    complaining witness and alleged victim, Solomon Fachlaev, submitted a second complaint to the
    NYPD "two weeks" after his September 13, 2016 complaint to federal authorities and he showed
    "no signs of injury" from the September 6, 2016 alleged assault at the Bankruptcy Court located
    at 271-C Cadman Plaza. Am. Compl. at ,r 16, 72. He also alleges that Fachlaev bribed the NYPD
    to arrest Plaintiff so that Plaintiff would pay his alleged debt and that the police did not have
    probable cause for arrest because Fachlaev was not actually injured in the assault. Am. Compl ,r
    72, 74.
                                                       3
